The prayer of the plaintiff's petition is that a sale of the property involved in the suit, which is valued at $2,500, be set aside and in the alternative that there be judgment in favor of the plaintiff and against the defendant in that sum.
Clearly this Court is without jurisdiction. It becomes our duty to take notice of the situation and to transfer the case to the Supreme Court under the provisions of Act 19 of 1912.
It it therefore ordered that, in accordance with the provisions of said Act, the appeal in this case be transferred to the Supreme Court within 60 days from the finality of this decree.